Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 1 of 14 PageID #: 820



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
 ______________________________
                                )
 RYAN CORDEIRO and ASHLEY       )
 CORDEIRO,                      )
                                )
           Plaintiffs,          )
                                )
      v.                        )        C.A. No. 19-510 WES
                                )
 CARRINGTON MORTGAGE            )
 SERVICES, LLC, et al.,         )
                                )
           Defendants.          )
 ______________________________)

                             MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Defendant Carrington Mortgage Services,

 LLC’s Motion for Judgment on the Pleadings, ECF No. 14.               For the

 reasons set forth below, the Motion, ECF No. 14, is GRANTED.             Also

 before the Court is Defendant Korde & Associates, P.C.’s Motion to

 Dismiss, ECF No. 7.      For the reasons set forth below, the Motion,

 ECF No. 7, is GRANTED IN PART and DENIED IN PART.

 I.    BACKGROUND

       Plaintiffs     Ryan    Cordeiro    and    Ashley     Cordeiro     (“the

 Cordeiros”) reside at 38 Rock Street in Tiverton, Rhode Island.

 Complaint (“Compl.”) ¶ 1, ECF No. 1-2.         Mr. Cordeiro financed the

 purchase of this property with an “FHA mortgage” from Bank of

 America, N.A., in the amount of $169,806.00.             Id. ¶¶ 5, 15, 156-

 58; Compl. Exs. A and B, Mortgage and Promissory Note, ECF No. 1-
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 2 of 14 PageID #: 821



 1.      According     to   the    terms   of   the    mortgage,     the    rights    of

 acceleration and foreclosure are limited by regulations issued by

 the Department of Housing and Urban Development (“HUD”).                       Compl.

 ¶ 18; Compl. Ex. A, Mortgage § 9(d).                  At some point before the

 events     in    dispute     here,   Carrington        Mortgage     Services,       LLC

 (“Carrington”) came to hold the mortgage.                  See Compl. ¶ 42; Compl.

 Ex. D, Foreclosure Deed, ECF No. 1-1.

       Korde & Associates, P.C. (“Korde”) is a Massachusetts-based

 law firm retained by Carrington.               See Compl. ¶¶ 3, 14.             Korde

 engages in a range of consumer debt collection activities.                     Id. ¶¶

 9-11.    In May 2018, Korde sent a letter to Mr. Cordeiro, alerting

 him   that      it   was   commencing     foreclosure       on    the   property     at

 Carrington’s behest.         Id. ¶ 14; Compl. Ex. C, Notice of Sale, ECF

 No. 1-1.        The letter provided the time, date, and place of sale,

 and contained a copy of the notice of sale, along with the dates

 on which the notice would run in a local newspaper.                     Compl. Ex. C,

 May 2018 Letter, ECF No. 1-1.             At the time the letter was sent,

 Carrington had not facilitated a face-to-face meeting with Mr.

 Cordeiro, nor attempted to do so, nor had it pursued other loss

 mitigation efforts.         Id. ¶¶ 20-21, 26, 32, 34, 39-41.               Carrington

 was     required     to    take   such    steps      per    the   HUD     regulations

 incorporated into Mr. Cordeiro’s FHA mortgage.                    Id. ¶ 45.

       Korde subsequently conducted the foreclosure on Carrington’s

 behalf, which culminated in an auction on June 28, 2018, at which


                                           2
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 3 of 14 PageID #: 822



 Carrington     purchased    the   property.      Id.    ¶¶   42-43,   93-94.

 Carrington executed a foreclosure deed on July 24, 2018.              Compl.

 Ex. D, Foreclosure Deed.          The deed was recorded in the Land

 Evidence Records of the Town of Tiverton on August 6, 2018.           Compl.

 ¶ 43.    Shortly thereafter, on August 15, 2018, Korde sent to Mr.

 Cordeiro, Ms. Cordeiro, and two unnamed individuals a Notice of

 Termination of Tenancy, which ordered them to vacate the property

 and deliver control to Carrington by October 1, 2018.            Id. ¶ 125,

 127; Compl. Ex. E, Notice of Termination of Tenancy, ECF No. 1-1.

       When the Cordeiros failed to comply, Carrington, through

 Korde’s representation, filed an eviction action against them in

 Rhode Island District Court.        Compl. ¶ 119.      Carrington asked for

 use and occupancy damages beginning July 24, 2018, ostensibly the

 date of the foreclosure deed’s execution and delivery.           Id. ¶ 131;

 Compl. Ex. F, Complaint for Eviction of Tenant by Sufferance 3,

 ECF No. 1-1.

       On November 25, 2018, aiming to ascertain the owner and master

 servicer of the mortgage, Mr. Cordeiro’s attorney sent a letter to

 Carrington by certified mail.         Compl. ¶¶ 159, 162.       The letter

 stated that the request was made pursuant to the disclosure

 requirements of the Truth in Lending Act (“TILA”), 15 U.S.C. §

 1641(f).     Id.; Compl. Ex. G, Request for Information Pursuant to

 Section 15 U.S.C. 1641(f), ECF No. 1-1.          Carrington responded on

 December 7, 2018, indicating that it was the “current investor/note


                                       3
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 4 of 14 PageID #: 823



 holder.”     Compl. ¶ 165; Compl. Ex. I, Response to TILA Request,

 ECF No. 1-1.

        On January 19, 2019, Mr. Cordeiro’s attorney sent two more

 letters to Carrington by certified mail, each constituting a notice

 of error under Regulation X, 12 C.F.R. § 1024.35.            Compl. ¶¶ 184-

 88; Compl. Exs. J and L, Regulation X Notices of Error, ECF No. 1-

 1.     The first letter communicated Mr. Cordeiro’s belief that

 Carrington had violated Regulation X by foreclosing on his home

 without    satisfying   HUD    requirements,    and   that   Carrington   had

 wrongly assessed fees and costs associated with its supposedly

 unlawful    foreclosure.        Compl.    ¶   187.     The   second   letter

 communicated Mr. Cordeiro’s belief that Carrington had violated

 Regulation X by failing to respond to the November 2018 TILA

 disclosure request in a timely and proper fashion.              Id. ¶¶ 210-

 215.    Carrington did not respond to either notice of error.             Id.

 ¶¶ 189, 215.

        The Cordeiros filed suit against Carrington and Korde in Kent

 County Superior Court on May 2, 2019.                 See generally Compl.

 Against Carrington they alleged breach of contract (Count I) and

 sought declaratory and injunctive relief related thereto (Counts

 II and III); they also alleged violations of TILA (Count VI) and

 the Regulation X of the Real Estate Settlement and Procedures Act

 (Counts VII and VIII).        Id. ¶¶ 13-73, 150-224.     Against Korde they




                                       4
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 5 of 14 PageID #: 824



 alleged multiple violations of the Fair Debt Collection Practices

 Act (“FDCPA”) (Counts IV and V).          Id. ¶¶ 74-149.

          The case was subsequently removed to this Court. On October

 7, 2019, Korde filed a motion to dismiss for failure to state a

 claim.    Def. Korde & Associates, PC Mot. to Dismiss, ECF No. 7.

 On November 22, 2019, Carrington filed a motion for judgment on

 the pleadings.       Mot. for Partial J. on the Pleadings of Def.

 Carrington Mortgage Services, LLC (“Carrington Mot.”), ECF No. 14.

 The Court addresses both Motions in this Memorandum and Order.

 II.   STANDARD OF REVIEW

       Although filed as a motion to dismiss, the Court treats

 Korde’s Motion as one for judgment on the pleadings under Federal

 Rule of Civil Procedure 12(c) because Korde filed it after its

 Answer, and even refers to its Answer in the Motion’s supporting

 memorandum.    See Parker v. Landry, 935 F.3d 9, 13 (1st Cir. 2019).

       A motion for judgment on the pleadings is “accorded much the

 same treatment” as a motion to dismiss for failure to state a

 claim.    Aponte-Torres v. Univ. of Puerto Rico, 445 F.3d 50, 54

 (1st Cir. 2006).      Well-pleaded allegations are taken as true and

 all reasonable inferences are drawn to the nonmovant’s advantage.

 Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988).

 Conclusory allegations are set aside.           Morales-Cruz v. Univ. of

 Puerto Rico, 676 F.3d 220, 224 (1st Cir. 2012).              The Court may

 consider “documents the authenticity of which are not disputed by


                                       5
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 6 of 14 PageID #: 825



 the parties; . . . documents central to the plaintiffs’ claims;

 [and]       documents    sufficiently   referred    to   in    the   complaint.”1

 Curran v. Cousins, 509 F.3d 36, 44 (1st Cir. 2007) (quoting

 Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993) (alterations in

 original) (internal quotation marks omitted).                   Ultimately, the

 question is whether the nonmovant sets forth a plausible claim for

 relief: that is, one that rises “above the speculative level.”

 Perez-Acevedo v. Rivero-Cubano, 520 F.3d 26, 29 (1st Cir. 2008)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007))

 (internal quotation marks omitted). To the extent Defendants raise

 12(b)(1)       challenges,    the   principles     are   the    same   as   those

 articulated above.         See Menge v. N. Am. Specialty Ins. Co., 905 F.

 Supp. 2d 414, 416 (D.R.I. 2012).

 III.        DISCUSSION

    A.       Carrington Motion for Judgment on the Pleadings

         The Court starts with Carrington’s Motion for Judgment on the

 Pleadings with respect to all counts as brought by Ms. Cordeiro,

 and with respect to Counts III and VI-VIII as brought by Mr.

 Cordeiro.2


         1The documents attached to the Complaint satisfy these
 criteria. See Pimental v. Wells Fargo Bank, N.A., No. CA 14-494S,
 2015 WL 5243325, at *4 (D.R.I. Sept. 4, 2015), report and
 recommendation adopted, No. CV 14-494S, 2016 WL 70016 (D.R.I. Jan.
 6, 2016).

         The Cordeiros have stated explicitly that Counts IV and V
         2

 pertain only to Korde. Obj. to Carrington 4-5.


                                         6
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 7 of 14 PageID #: 826



       1. The Claims as Brought by Ms. Cordeiro

       Based on the Complaint and the undisputed documents, no

 agreement exists between Carrington and Ms. Cordeiro; thus, there

 can be no action for breach of contract.                See Barkan v. Dunkin’

 Donuts, Inc., 627 F.3d 34, 39 (1st Cir. 2010) (citing Petrarca v.

 Fid. & Cas. Ins. Co., 884 A.2d 406, 410 (R.I. 2005)).              Without the

 substantive claim for breach of contract, Ms. Cordeiro has no basis

 for equitable relief.       See Young v. Wells Fargo Bank, N.A., 828

 F.3d 26, 35 (1st Cir. 2016).      Moreover, as will be discussed below,

 the TILA and Regulation X claims fail to adequately allege injury-

 in-fact.     Therefore, the Court enters judgment in Carrington’s

 favor with respect to Counts I-III and VI-VIII as brought by Ms.

 Cordeiro.

       The Court next considers the Motion with respect to Counts

 III and VI-VIII as brought by Mr. Cordeiro.

       2.    Count III: Injunctive Relief

       “A claim for injunctive relief is not a standalone cause of

 action.”     Doe v. Brown Univ., 166 F. Supp. 3d 177, 197 (D.R.I.

 2016) (quoting Doe v. Salisbury Univ., 123 F. Supp. 3d 748, 770

 (D.   Md.   2015)).      Therefore,       the   Court    enters   judgment   in

 Carrington’s favor as to Count III.             If Mr. Cordeiro wishes to

 pursue injunctive relief as a remedy, he may request leave to amend

 the Complaint.




                                       7
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 8 of 14 PageID #: 827



       3.    Count VI: TILA

       Mr. Cordeiro alleges that Carrington violated certain TILA

 disclosure requirements as set forth in 15 U.S.C. § 1641(f) and

 1641(g). Compl. ¶¶ 153-165. Carrington responds that Mr. Cordeiro

 does not have standing to bring these TILA claims because he lacks

 an injury-in-fact.          Mem. of Law in Supp. of Mot. for Partial J. on

 Pleadings of Def. Carrington Mortgage Servs., LLC (“Carrington

 Mem.”) 8-10, ECF No. 14-1.

       A    plaintiff    cannot    “allege      a    bare   procedural    violation,

 divorced from any concrete harm, and satisfy the injury-in-fact

 requirement of Article III.”              Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1549 (2016).           Pleading a technical violation of TILA will

 not by itself suffice to clear the Article III hurdle; rather, a

 plaintiff        must   allege       an    injury     that      is    concrete    and

 particularized.         See Pemental v. Bank of New York Mellon for

 Holders     of    Certificates,       First    Horizon       Mortg.    Pass-Through

 Certificates       Series    FHAMS    2004-AA5,      No.   CV   16-483S,   2017    WL

 3279015, at *7 (D.R.I. May 10, 2017), report and recommendation

 adopted sub nom. Pemental v. Bank of New York Mellon, No. CV 16-

 483 S, 2017 WL 3278872 (D.R.I. Aug. 1, 2017).                        Mr. Cordeiro’s

 alleged damages are confined to expenditures of time and money

 related to bringing the TILA claims.                   Compl. ¶¶ 166-74.         Such

 allegations do not satisfy the injury-in-fact requirement.                        See

 St. Amour v. Fed. Home Loan Mortg. Corp., No. CV 18-254-WES, 2019


                                            8
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 9 of 14 PageID #: 828



 WL 1453055, at *2 (D.R.I. Apr. 2, 2019) (finding injury-in-fact

 requirement not satisfied by allegations of costs and fees arising

 from TILA litigation).        Therefore, the Court enters judgment in

 favor of Carrington as to Count VII.

           4.   Counts VII and VIII: Regulation X

           Mr. Cordeiro alleges that Carrington violated Regulation X by

 failing to timely and properly respond to requests for information

 and notices of error.         Compl. ¶¶ 189-90, 216-17.              For reasons

 stated in the preceding section, Mr. Cordeiro does not satisfy the

 injury-in-fact prong.       See Curtis v. Embrace Home Loans, Inc., No.

 CV 18-057-JJM-PAS, 2020 WL 2115987, at *3 (D.R.I. May 4, 2020)

 (finding injury-in-fact requirement not satisfied by allegations

 of    litigation-related     expenses       and   one   suggestion   of   anxiety

 related to loss of home).       Therefore, the Court enters judgment in

 favor of Carrington as to Counts VII and VIII.

      B.    Korde’s Motion for Judgment on the Pleadings

           Korde moves to dismiss both counts against it, which assert

 multiple violations of the FDCPA.             Count IV alleges violations

 of 15 U.S.C. §§ 1692e(5) and 1692f(6); Count V alleges violations

 of §§ 1692e(2), 1692e(5), and 1692e(10). As noted above, Korde’s

 Motion is treated as one for judgment on the pleadings.

           1.   Meaning of “Debt Collector” under FDCPA

           In relevant part, the FDCPA defines a “debt collector” as one

 who engages “in any business the principal purpose of which is the


                                         9
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 10 of 14 PageID #: 829



  collection of any debts, or who regularly collects or attempts to

  collect, directly or indirectly, debts owed or due or asserted to

  be owed or due another.”               15 U.S.C. § 1692a(6).           For purposes of

  Section 1692f(6) only, “[the] term also includes any person who

  uses any instrumentality of interstate commerce or the mails in

  any business the principal purpose of which is the enforcement of

  security        interests.”           Id.         The   Supreme   Court     has    clearly

  established that an entity is not subject to the FDCPA, save for

  Section      1692f(6),        where    it    is    simply    engaged   in    nonjudicial

  foreclosure proceedings.              See Obduskey v. McCarthy & Holthus LLP,

  139 S. Ct. 1029, 1031 (2019).

        2.     Count IV: Sections 1692e(5) and 1692f(6)

        A “debt collector” may not make “threat[s] to take any action

  that cannot legally be taken or that is not intended to be taken”,

  15   U.S.C      §    1692e(5),     nor      “tak[e]     or   threaten[]     to    take   any

  nonjudicial          action   to   effect      dispossession      or   disablement        of

  property” without “present right to possession of the property

  claimed as collateral through an enforceable security interest”,

  id. § 1692f(6).

             i.       Section 1692e(5)

        The Cordeiros allege that Korde sent them a letter announcing

  the impending foreclosure of their property, published notices of

  sale in a local newspaper, and procured an auctioneer.                            Compl. ¶¶

  86, 93-94.          These actions are steps in the nonjudicial foreclosure


                                                10
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 11 of 14 PageID #: 830



  process.    See Obduskey, 139 S. Ct.              at 1039.    Thus, for purposes

  of this count, Korde does not fit within the primary definition of

  “debt collector” and          so is not subject             to Section 1692e(5).

  Therefore, the Court enters judgment in Korde’s favor as to this

  claim.     See Fitch v. Fed. Hous. Fin. Agency, No. CV 18-214-JJM-

  PAS, 2019 WL 6840768, at *2-3 (D.R.I. Dec. 16, 2019) (holding that

  law firm representing mortgagee in nonjudicial foreclosure did not

  fit primary definition of debt collector under FDCPA).

            ii.   Section 1692f(6)

        The Complaint alleges that Korde sent the May 2018 letter and

  otherwise conducted foreclosure proceedings despite Carrington’s

  failure to fulfill certain HUD prerequisites incorporated into the

  mortgage.       Compl. ¶¶ 14, 17-20, 25-27, 39-41; Compl. Ex. A,

  Mortgage    §   9(d);   see   also    24    C.F.R.     203.604.        Taking    these

  allegations as true and assuming the regulations were indeed

  neglected, Carrington lacked present right of possession of the

  property, since it was bound to fulfill the HUD requirements before

  exercising its rights of acceleration and foreclosure.                      See Dan-

  Harry v. PNC Bank, N.A., No. CV 17-136 WES, 2018 WL 1083581, at *8

  (D.R.I.     Feb.     27,     2018)    (characterizing          HUD     requirements

  incorporated       through    paragraph         9(d)   as   “express    contractual

  dut[ies]”).        Because    Section      1692f(6)     applies      even   to   those

  entities    enforcing      security   interests,        the   Cordeiros      state   a

  plausible claim for relief under Section 1692f(6).


                                             11
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 12 of 14 PageID #: 831



        2.    Count V: Violations of Section 1692e(2), 1692e(5), and
              1692e(10)

        Under the FDCPA, a debt collector may not make a “false

  representation of [] the character, amount, or legal status of any

  debt,” 15 U.S.C. § 1692e(2), nor “threaten to take any action that

  cannot legally be taken or that is not intended to be taken,” id.

  § 1692e(5), nor “use [] any false representation or deceptive means

  to collect or attempt to collect any debt,” id. § 1692e(10).

        The Cordeiros argue that Korde violated these provisions by

  filing an eviction action that requested use and occupancy damages

  from the date of the execution of the foreclosure deed (July 24,

  2018) rather than the date of the termination of tenancy (October

  1, 2018).       Obj. 8-11.   This eviction action occurred after and

  apart from the nonjudicial foreclosure; therefore, for purposes of

  this count, Korde is a general purpose debt collector and subject

  to the FDCPA in its entirety.       “A synthesis of the existing cases

  . . . suggests that an eviction action can implicate the FDCPA,

  particularly where the eviction action includes some demand for

  payment tied to the property at issue.”            O’Connor v. Nantucket

  Bank, 992 F. Supp. 2d 24, 33 (D. Mass. 2014) (emphasis added).

  Such is the situation here.        Compl. ¶¶ 119-20.

             i.   Section 1692e(5)

        The Cordeiros do not state a cognizable claim under Section

  1692e(5), which prohibits threats to take illegal action.                The



                                       12
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 13 of 14 PageID #: 832



  Complaint and the related documents make clear that Korde did not

  threaten to file an eviction action, but actually did so.                 See

  Delawder v. Platinum Fin. Servs. Corp., 443 F. Supp. 2d 942, 948

  (S.D. Ohio 2005).     The Court therefore enters judgment in Korde’s

  favor as to this claim.

           ii.    Sections 1692e(2) and 1692e(10)

        Whether   the   Cordeiros   make    out   claims   for   relief   under

  Sections 1692e(2) and 1692e(10) depends on whether they plausibly

  allege that Korde falsely represented the use and occupancy damages

  in the eviction action. Under the Rhode Island Tenant and Landlord

  Act, damages for use and occupancy accrue subsequent to notice of

  termination of tenancy.      See Dellagrotta v. Dellagrotta, 873 A.2d

  101, 113 (R.I. 2005). The Cordeiros received notice of termination

  around August 15, 2018.        Compl. ¶ 125; Compl. Ex. E, Notice of

  Termination of Tenancy.       Yet the eviction action filed by Korde

  seeks use and occupancy damages beginning July 24, 2018.                Compl.

  ¶ 131; Compl. Ex. F, Complaint for Eviction of Tenant By Sufferance

  3.    Thus, the Cordeiros plausibly state claims for relief under

  Sections 1692e(2) and 1692e(10).

  IV.   CONCLUSION

        Based on the foregoing reasons, Defendant Carrington Mortgage

  Services, LLC’s Motion for Judgment on the Pleadings, ECF No. 14,

  is GRANTED.     Korde & Associates, PC’s Motion to Dismiss, ECF No.

  7 - which the Court treats as a motion for judgment on the pleadings


                                       13
Case 1:19-cv-00510-WES-LDA Document 24 Filed 06/19/20 Page 14 of 14 PageID #: 833



  – is GRANTED IN PART and DENIED IN PART.         It is GRANTED as to the

  claims under Section 1692e(5) in Counts IV and V.          It is DENIED as

  to the claim under Section 1692f(6) in Count IV and the claims

  under Section 1692e(2) and 1692e(10) in Count V.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: June 19, 2020




                                       14
